People v Haywood (2017 NY Slip Op 03016)





People v Haywood


2017 NY Slip Op 03016


Decided on April 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2009-04842
 (Ind. No. 08-00054)

[*1]The People of the State of New York, respondent, 
vTyrone Haywood, appellant.


Tyrone Haywood, Stormville, NY, appellant pro se.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (John M. Collins of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 21, 2015 (People v Haywood, 124 AD3d 798), affirming a judgment of the Supreme Court, Westchester County, rendered April 30, 2009.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., HINDS-RADIX, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court